Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Examination
	Claims 1-8 and 10-21 are pending and currently under examination.
	Applicants claim a composition that comprises one or more arachnid/insect repellents that are encapsulated within a flexible capsule.  The composition may contain 2 different arachnid/insect repellents, such as the synthetic insect repellent DEET or a plant oil, such as citronella or limonene.  The composition may further contain additional agents, such as moisturizing agents, emollients and additional polymers.  Applicant has narrowed the claims in the last amendment to require that the flexible shell consists of one of the enumerated celluloses, including derivatives and salts of carboxymethyl cellulose.
	The claims will be given their broadest reasonable interpretation.
	This action is made second non-final in order to address the priority claims as they pertain to the currently claimed celluloses/cellulose derivatives and salts.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/702615 (hereinafter ‘615), 14/072,926 (hereinafter ‘926), 62/293,703 (hereinafter ‘703), 61/769,758 (hereinafter ‘758) and 61/722,870 (hereinafter ‘870), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the ‘615 application fails to provide support for the following limitations of claim 1, as well as claims 2-8 and 10-21 which depend directly or indirectly therefrom: cellulose, methyl cellulose, ethylmethyl cellulose, hydroxyethyl cellulose, hydroxyethylmethyl cellulose, hydroxyethyl cellulose and a cellulose ester.
The ‘615 application further fails to provide support for the following limitations of claim 12: dimethyl carbate, metofluthrin, permethrin, icaridin, nepetalactone, ethyl butylacetylaminopropionate (IR-3535), p-menthane-3,8-diol (PMD), tricyclodecenyl allyl ether, ethylhexanediol, SS220 ((1S,2’S)-Methylpiperidinyl-3-cyclohexen-1-carboxamide), hydroxyethyl isobutyl piperidine carboxylate or an anthranilate-based arachnid/insect repellent.
The ‘615 application also fails to provide support for the entirety of claims 13 and 21 as well as the entirety of claim 14 with the exception of citronella, limonene, eucalyptus globulus and eucalyptus citriodora.  Thus, claims 1-8 and 10-21 are not 

Claim Objections
Claim 12 is objected to because of the following informalities:  a comma is missing between “tetrahydrofuraldehyde” and “ethyl butylacetylaminopropionate (IR-3535)”.  Additionally, “ethyl hexanediol is listed twice in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  mousse is misspelled in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  hydroxypropylmethyl cellulose phthalate in line 3 of the claim is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites percentages of a first insect repellent and a second insect repellent.  As nothing is said regarding how the percentage is calculated, it is unclear if the percentages refer directly to the amount of first/second insect repellent compared to the total amount of insect repellent present or 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0231046 A1 (hereinafter Cohen ‘046)) or Cohen (US 2014/0127275 A1 (hereinafter Cohen ‘275)).
Applicant Claims
The scope and contents of the claims were discussed above. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Both Cohen ‘046 and Cohen ‘275 teach providing a composition that contains additional agents which include insect repellents, such as DEET, as well as plant derived repellents, such as citronella oil (containing citronellol/citronellal which is an acyclic monoterpene alcohol/aldehyde), eucalyptus oil and limonene, which are encapsulated in cellulose derived capsules, or which may also be nonencapsulated (Cohen ‘046, para [0015], [0102], [0313]-[0316], Cohen ‘275- para [0015], [0102], [0311]-[0315] ).  Both Cohen ‘046 and Cohen ‘275 teach that these capsules may be flexible, have a diameter of about 200 nm to about 700 nm and further teach that the cellulose derived capsule is comprised of a cellulose derivative, such as hydroxypropylcellulose (Cohen ‘046/Cohen ‘275- para [0067]-[0069], [0223]-[0224]/[0222]-[0223]).   Both references make clear that in certain embodiments, the transitional phrase “comprising” may be replaced with “consisting of” (Cohen ‘046- para [0476], Cohen ‘275- para [0475]).  Both references teach that the additional agents may be present at between 0.0001% to about 99.9% (w/v) and may contain multiple 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Both Cohen ‘046 and Cohen ‘275 teach the cellulose derived capsules encapsulating insect repellent as discussed above, but fail to specifically exemplify microcapsules that have a shell that consists of hydroxypropyl cellulose, and fail to exemplify a composition with the claimed components in the claimed percentages.   The teachings of both Cohen ‘046 and Cohen ‘275 cure these deficits.

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to provide a capsule which has a shell that consists of hydroxypropyl cellulose based upon the teachings of Cohen ‘046 and Cohen ‘275 that in certain embodiments consisting of can be used instead of comprising to describe components that follow the transitional phrase.  Furthermore, a shell made from hydroxypropyl cellulose or other cellulose derivative would have been easily envisaged based upon these components making up the very small list of components that make up the capsule wall.  Additionally, based upon the teachings of these two references it would have been obvious to fill these capsules, with an insect repellent, such as DEET or citronella oil, in order to provide the composition with insect repelling activity.  Based upon the teachings of both references, it would also have been obvious to encapsulate these insect repellent within the same capsule or different capsules or to leave one insect repellent nonencapsulated.
	Regarding the percentages of insect repellent filled cellulose derived capsules in the composition, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the percentage of each insect repellent in the mixture, a prima facie case of obviousness also exists wherein the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 227 USPQ 773 (Fed. Cir. 1985) (holding that a rejection of a claim directed to an alloy of titanium “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium was proper); MPEP § 2144.05.  In the instant scenario, both references teach that the DEET may be present in a high amount, and such as 15% of the composition, and teach that the plant derived insect repellent can be present in a low concentration, such as 0.1%.  When taken together and when only considering the relative ratio of the DEET insect repellent to the plant oil insect repellent, percentages of insect repellent of about 99% of a first insect repellent and about 1% of a second insect repellent would have been achieved and thus such percentages are obvious. 
Regarding the inclusion of a surfactant, a polyquaternium, a moisturizer, an emollient, a thickener, a fragrance, a film former, a polymer and a soap base, inclusion of each of these ingredients would have been obvious based upon the specific teachings in both references to do so.  Furthermore, inclusion of the insect repellent cellulose derived capsules in a composition such as a shampoo, conditioner, body wash, etc., would have been obvious based upon both references suggesting that the composition containing these additional additives is one of these types of compositions.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.
Claims 1-8 and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen (US 2015/0231046 A1 (hereinafter Cohen ‘046)) or Cohen (US 2014/0127275 A1 (hereinafter Cohen ‘275)) as applied to claims 1-8 and 10-20 above, and further in view of Uchiyama et al. (Us 7,226,607 B2).
Applicant Claims
The scope and contents of the claims were discussed above. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Cohen ‘046 or Cohen ‘275 suggests the microencapsulated insect repellent containing composition of claims 1-8 and 10-20 as discussed above. 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The teachings of Cohen ‘046 or Cohen ‘275 suggests the microencapsulated insect repellent containing composition of claims 1-8 and 10-20 as discussed above, but fail to specifically teach the microcapsule is formed with one of the cellulose esters required by claim 21.  The teachings of Uchiyama et al. help to cure this deficit.
Uchiyama et al. teach compositions providing controlled release of an active, by microencapsulating the active within a microcapsule (abstract).  One of the actives that may be microencapsulated is an insect repellent (col 5, ln 6-17).  The microcapsules may have an average diameter of as little as 1 nm and up to 1,000 microns and may be formed using a cellulose ester, such as cellulose acetate or cellulose acetate butyrate (col 4, ln 6-16, 29-33).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention by Applicant to combine the teachings of either of the Cohen references with Uchiyama et al. because all of these references are related to microencapsulating actives, such as insect repellents.  As Uchiyama et al. teach microencapsulating insect repellent within a microcapsule that contains a cellulose ester, such as cellulose acetate, one of ordinary skill in the art would have found it obvious to provide encapsulated insect repellent in a microcapsule that contains a cellulose ester, such as cellulose acetate.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because the prior art is fairly suggestive of the claimed invention.

Response to Arguments
In regards to the assertion that claims 12-14 do not have written description or enablement support pursuant to 35 USC 112, first paragraph in the priority documents, Applicant argues that the original document discloses genera of the insect repellents (IE “plant derived oil materials with insect repellent activity”) and celluloses (“cellulose derived/cellulose derivatives”) as well as species that fit within these genera such that even though some of the species listed in claims 12-14 are not explicitly recited in the priority document, one of ordinary skill in the art would have known that the inventor had possession of these species at the time of filing of the priority document.  They further argue that the species claimed were well known at the time of filing and thus an ordinarily skilled artisan would have known that the inventor had possession of these non-explicitly supported species at the time of filing the priority document.  These arguments were not found persuasive.  Naming a broad genus, which encompasses many species does not in and of itself evidence that the inventor had possession of all of the species claimed.  Regarding plant derived insect repellents, such a genus encompasses many, many compounds, both which are known and those which haven’t yet been discovered.  Only a couple species of this genus were actually spelled out in the priority document and the many species claimed in claims 13 and 14 do not appear to be extremely structurally related to the species already listed in the priority document.  Put another way, none of the obscure species of insect repellents in claims 12-14 which lack support in the priority documents would have been easily envisaged from the genus of “synthetic chemical insect repellents” or “plant derived insect repellents”.  In regards to the cellulose species of claims 1 and 21 which aren’t listed in the priority document, they also wouldn’t have been easily envisaged from “cellulose derived”.  Furthermore, the species of celluloses actually listed in the priority document are cellulose ethers, while none of them are cellulose esters. Additionally, the priority document fails to lists subgenera which would have lended themselves to providing more written description support for smaller groups of species that fall under the subgenera (IE alkylcelluloses, alkylhydroxycelulloses, etc).  Lastly, the absence of prior art regarding forming flexible cellulose capsules from these species demonstrates that their use alone in capsule shell walls is not well known.  Thus, the findings regarding the priority dates of the claims are maintained.
Applicant traverses the 103 rejections on account of the new claim limitations that remove carboxymethyl cellulose salts and derivatives of carboxymethyl cellulose from the celluloses permitted to make the shell.  These arguments were found persuasive and thus the 103 rejections involving the Karr et al. reference are hereby withdrawn.  Upon further consideration of the claims and the priority documents, a new set of 103 rejections are made in view of the Cohen references as well as the Uchiyama et al. reference. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L BRANSONExaminer, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699